Citation Nr: 0417610	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  98-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as due to an undiagnosed illness.  

2.  Entitlement to service connection for chills, night 
sweats, excessive thirst, weight loss, fatigue, and generally 
feeling bad, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1989 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In that determination, the 
RO inter alia denied service connection for the claims listed 
on the title page of this decision.  The appellant disagreed 
and this appeal ensued.  In February 2001, June 2003, and 
January 2004, the Board remanded the claims for additional 
evidentiary development and to ensued satisfaction of due 
process.  


FINDINGS OF FACT

1.  Medical evidence does not reveal a current diagnosis of a 
respiratory disability; even if there were medical evidence 
showing a current disability, there is no medical evidence 
connecting it to a disease or injury in service or to service 
in Southwest Asia.  

2.  Medical evidence does not reveal current findings of 
chills, night sweats, excessive thirst, weight loss, fatigue, 
and generally feeling bad; even if there were medical 
evidence showing these findings, there is no medical evidence 
connecting it to a disease or injury in service or to service 
in Southwest Asia.  




CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by service, nor is one due to an undiagnosed illness.  
38 U.S.C.A. §§ 1101, 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2003).  

2.  A disorder manifested by chills, night sweats, excessive 
thirst, weight loss, fatigue, and generally feeling bad was 
not incurred in or aggravated by service, nor is one due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's notice and assistance obligations.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003) (implementing regulations)).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.  

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant' s representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  VA must strictly comply with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Whether or not VCAA notice in this case is deemed in 
compliance with the express requirements of Pelegrini, the 
Board finds that any defect with respect to the VCAA notice 
requirements in this case was harmless error. The RO sent the 
appellant letters in November 1997 notifying him of the 
evidence necessary to substantiate a claim based on an 
undiagnosed illness.  After the appellant disagreed with the 
rating decision, the RO issued a June 1998 statement of the 
case addressing the evidence of record and the criteria for 
adjudicating the claims.  The statement of the case also 
informed the appellant of the provisions of 38 C.F.R. § 3.317 
concerning undiagnosed illnesses.  Although there has been a 
subsequent amendment of the regulation, the effective of that 
amendment is negligible to the analysis of these claims.  See 
68 Fed. Reg. 34,539, 34,541 (Jun. 10, 2003) (amending section 
3.317 effective in June 2003, most significantly to define a 
"qualifying  chronic disability" as "a chronic disability 
resulting from an undiagnosed illness" or as "medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms", such as chronic fatigue 
syndrome, fibromyalgia, or irritable bowel syndrome).  
Therefore, it is not prejudicial to the appellant to consider 
the claims without notice of these amendments.  The Board 
remanded the claims in February 2001 for additional 
evidentiary development, and thereby informed the appellant 
of the evidence necessary to substantiate the claims and what 
evidence VA would assist him in obtaining. By a June 2001 
letter, mandated by the remand, the RO asked the appellant 
provide specific evidence regarding the claims and the need 
for him to report for VA examinations.  By a July 2001 
letter, the RO notified the appellant of the VCAA, of the 
evidence needed from him, and of the evidence VA would assist 
him in obtaining.  The RO then issued July 2002 and January 
2003 supplemental statements of the case listing the evidence 
considered, the legal criteria, and the analysis supporting 
its findings and conclusions.  The January 2003 supplemental 
statement of the case also informed the appellant of the 
regulations implementing the VCAA.  

These notices were sent to the appellant prior to the most 
recent transfer and certification of the appeal to the Board.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The RO informed the appellant of the information 
and evidence needed to substantiate the claims.  See 
38 U.S.C.A. §§ 5102, 5103.  By these notices, the RO informed 
the appellant of the reasons for the determinations, the 
evidence it had considered in evaluating the claims, and the 
evidence that would substantiate his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, VA has satisfied its notice 
obligations, and any error in not providing a single notice 
to the appellant all content requirements is harmless and not 
prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The record includes the service 
medical records and VA examinations, most recently in April 
and September 2002, with an addendum dated in January 2004.  
Also of record are private medical records submitted by the 
appellant.  The appellant has not identified any other 
sources of information or evidence that might shed light on a 
date of claims.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

Generally applicable law and regulation

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit , 5 Vet. App. at 93.  

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: Became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2003).  

For purposes of this section, a "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of the following): 

?	An undiagnosed illness; 
?	The following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  Chronic fatigue syndrome; 
Fibromyalgia; Irritable bowel syndrome; or any other 
illness determined by the Secretary to be a medically 
unexplained chronic multisymptom illness; or
?	Any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-
connection.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2) 
(2003).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) Fatigue; (2) 
Signs or symptoms involving skin; (3) Headache; (4) Muscle 
pain; (5) Joint pain; (6) Neurologic signs or symptoms; 
(7) Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the respiratory system (upper or lower); 
(9) Sleep disturbances; (10) Gastrointestinal signs or 
symptoms; (11) Cardiovascular signs or symptoms; (12) 
Abnormal weight loss; (13) Menstrual disorders.  38 C.F.R. 
§ 3.317(b) (2003).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  The appellant's service separation 
document shows he received the Southwest Asia Service Medal 
and the Kuwaiti Liberation Medal, thereby defining him as a 
"Persian Gulf veteran".  

As noted above, section 3.317 has recently been amended.  The 
language above is that effective from June 10, 2003.  Prior 
to that date, the only difference between the above language 
and the earlier language was that the new term "qualifying 
chronic disability" was inserted for "objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs and 
symptoms such as those listed . . . ."  See 38 C.F.R. 
§ 3.317 (1995 to 2002).  

Factual background

Service medical records include a November 1988 enlistment 
examination showing a normal clinical evaluation of the lungs 
and chest, and no complaints of respiration or of chills, 
night sweats, excessive thirst, weight loss, fatigue, and 
generally feeling bad.  Examination in June 1991 revealed no 
complaints as well.  Clinical records in January 1992 noted 
treatment for bronchitis.  The separation examination in July 
1992 indicated no complaints of respiration or of chills, 
night sweats, excessive thirst, weight loss, fatigue, and 
generally feeling bad.  

Persian Gulf examination in October 1993 showed the appellant 
complained of shortness of breath, pain or pressure in the 
chest, chronic cough, recent gain or loss of weight.  
Examination revealed a normal clinical evaluation of the 
lungs and chest.  

VA examination in May 1994 found dyspnea on exertion by 
history.  It was noted that he had no chills or fever, that 
he complained of dyspnea on exertion when playing vigorous 
sports (especially since returning from Persian Gulf 
service), and hospitalization six months earlier was negative 
for heart or lung disease.  Evaluation of the respiratory 
system was normal.  An x-ray showed no acute disease.  
Pulmonary function testing showed mild restrictive pulmonary 
impairment.  

VA examination in March 1997 included an impression of 
breathing difficulty without diagnosis.  He complained of a 
chronic productive cough, though he had not been treated for 
any pulmonary disease.  

VA examination in December 1997 included a chest x-ray 
showing no acute disease; there was no clinical evaluation of 
the respiratory system.  

VA examination in April 2002 included a chest x-ray showing 
no active disease.  The examiner noted that the appellant was 
completely unaware of any diagnosis of lung disease in the 
past, and he had never been treated for pneumonia as far as 
he knew.  The appellant reported that sometimes he woke up 
and felt scared and had trouble breathing.  The examiner 
noted a final diagnosis of lung disease not found.  There was 
a diagnosis of history of chills, fever, fatigue, and night 
sweats, and excessive thirst, unassociated with organic 
medical disease.  The examiner commented that the appellant 
did not have a lung disease and had no symptoms suggestive of 
chronic obstructive pulmonary disease.  The examiner remarked 
that the complaints of chills, fever, fatigue, night sweats, 
excessive thirst, and generally feeling bad were all fairly 
nonspecific symptoms.  "In my clinical judgment, it is more 
likely than not that these symptoms are associated with his 
problem of post-traumatic stress disorder [PTSD]."  A 
subsequent pulmonary function test in April 2002 revealed 
mild restrictive disease.  

The Board, in its January 2004 remand, directed that the VA 
examiner of April 2002 review the examination report and 
offer addition opinion as to the presence of lung disease 
given the April 2002 pulmonary function test results and the 
likely etiology of the symptoms complained of by the 
appellant.  

The examiner noted in a January 2004 report that the record 
was again reviewed, and from a clinical standpoint he had a 
perfectly normal examination of the chest.  In reviewing the 
results of the pulmonary function testing, the examiner 
concluded that the results were somewhat contradictory and 
that the only means of reconciling the discrepancy was to at 
least consider the likely possibility that the appellant was 
not fully cooperative in the testing.  The examiner concluded 
that the finding of mild restrictive disease from pulmonary 
testing alone was at least as likely as not due to the lack 
of full patient cooperation than from disease itself.  The 
examiner continued that the appellant's hiatal hernia with 
some reflux did not explain symptoms of chills, night sweats, 
excessive thirst, weight loss, fatigue, or general bad 
feelings as claimed.  The examiner's opinion was that it was 
at least as likely that these symptoms were associated with 
service-connected PTSD, rather than an organic process.  

Analysis

With respect to the claim of entitlement to service 
connection for a respiratory disorder on a direct basis, the 
initial question is whether there is medical evidence showing 
a current respiratory disorder.  Prior to April 2002, there 
was no indication of such a disorder.  The service separation 
examination in July 1992 indicated no complaints of 
respiration and no diagnosis of a respiratory disorder.  The 
VA Persian Gulf examination in October 1993 revealed a normal 
clinical evaluation of the lungs and chest.  VA examination 
in May 1994 found a normal respiratory system despite a 
pulmonary function test showing mild restrictive pulmonary 
impairment.  VA examination in March 1997 included an 
impression of breathing difficulty, but without a specific 
diagnosis.  VA examination in December 1997 included a chest 
x-ray showing no acute disease.  

The VA examination in April 2002 included a chest x-ray 
showing no active disease, and the examiner noted a final 
diagnosis of lung disease not found.  The examiner commented 
that the appellant did not have a lung disease and had no 
symptoms suggestive of chronic obstructive pulmonary disease.  
Because a subsequent pulmonary function test in April 2002 
revealed mild restrictive disease, the Board sought another 
opinion based on the entire record.  That opinion, expressed 
in a January 2004 report, indicated that from a clinical 
standpoint he had a perfectly normal examination of the 
chest.  The examiner reviewed the results of the pulmonary 
function testing and concluded they were somewhat 
contradictory and that the only means of reconciling the 
discrepancy was to at least consider the likely possibility 
that the appellant was not fully cooperative in the testing.  
The examiner concluded that the finding of mild restrictive 
disease from pulmonary testing alone was at least as likely 
as not due to the lack of full patient cooperation, rather 
than due from disease itself.  Thus, the medical evidence of 
record does not show that the appellant has a current 
respiratory disorder for which service connection can be 
established.  

With respect whether service connection for a respiratory 
disorder may be established based upon section 3.317, the 
initial question is whether there is medical evidence showing 
current respiratory symptoms that cannot be associated with a 
diagnosis.  The record shows various findings associated with 
respiratory symptoms, including complaints of shortness of 
breath, pain or pressure in the chest, and chronic cough at 
the October 1993 Persian Gulf examination, dyspnea on 
exertion noted by history and pulmonary function testing 
showed mild restrictive pulmonary impairment at the VA 
examination in May 1994, an impression of breathing 
difficulty without diagnosis at the VA examination in March 
1997.  The April 2002 VA examination found no lung disease, 
and the examiner commented in the January 2004 addendum 
report that the finding of mild restrictive disease from 
pulmonary testing alone was at least as likely as not due to 
the lack of full patient cooperation than from disease 
itself.  It cannot be concluded, therefore, that the symptoms 
found prior to April 2002 are related to an undiagnosed 
illness, thereby precluding service connection for an 
undiagnosed illness under section 3.317.  In light of the 
evidence of record and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for a 
respiratory disorder, whether on a direct basis or as an 
undiagnosed illness related to service in Southwest Asia.  

With respect to the claim of entitlement to service 
connection for chills, night sweats, excessive thirst, weight 
loss, fatigue, and generally feeling bad, on a direct basis, 
the initial question is whether there is objective medical 
evidence showing such findings.  Such findings were not shown 
prior to the VA examination in April 2002 (with the exception 
of a complaint of recent gain or loss of weight at the 
Persian Gulf examination in October 1993).  VA examination in 
April 2002 was silent as to these findings, though there was 
a diagnosis of history of chills, fever, fatigue, night 
sweats, and excessive thirst unassociated with organic 
medical disease.  The examiner remarked that the complaints 
of chills, fever, fatigue, night sweats, excessive thirst, 
and generally feeling bad were all fairly nonspecific 
symptoms.  "In my clinical judgment, it is more likely than 
not that these symptoms are associated with his problem of 
post-traumatic stress disorder [PTSD]."  The examiner noted 
in a January 2004 report that the appellant's hiatal hernia 
with some reflux did not explain symptoms of chills, night 
sweats, excessive thirst, weight loss, fatigue, or general 
bad feelings as claimed.  The examiner's opinion was again 
that it was at least as likely that these symptoms were 
associated with service-connected PTSD, rather than an 
organic process.  

In other words, even if the objective medical evidence showed 
these complaints, the medical opinions expressed in April 
2002 and January 2004 connected those findings to the 
service-connected PTSD rather than an undiagnosed illness.  

With respect to these findings, there is no medical evidence 
of record connecting them to service in Southwest Asia.  The 
appellant alleges there is a connection, though the record 
does not indicate, nor does he allege that he has the medical 
expertise to render a medical opinion.   Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In light of the 
evidence of record and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of service connection for 
chills, night sweats, excessive thirst, weight loss, fatigue, 
and generally feeling bad, as an undiagnosed illness related 
to service in Southwest Asia.  




ORDER

Service connection for a respiratory disorder, claimed as due 
to an undiagnosed illness, is denied.  

Service connection for chills, night sweats, excessive 
thirst, weight loss, fatigue, and generally feeling bad, 
claimed as due to an undiagnosed illness, is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



